 Case: 2:19-cv-00954-EAS-KAJ Doc #: 39 Filed: 03/16/21 Page: 1 of 4 PAGEID #: 151



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


TERRY CLARK,

                        Plaintiff,

       v.                                               Civil Action 2:19-cv-954
                                                        Judge Edmund A. Sargus
                                                        Magistrate Judge Kimberly A. Jolson


CHILLICOTHE CORRECTIONAL
INSTITUTION, et al.,

                        Defendants.


                             REPORT AND RECOMMENDATION

       This matter is before the Court on the February 10, 2021, Show Cause Order. (Doc. 38).

For the following reasons, the Undersigned RECOMMENDS this case be DISMISSED for

failure to prosecute.

I.     BACKGROUND

       Plaintiff Terry Clark, a state prisoner currently incarcerated at Ross Correctional

Institution, filed the instant action on March 26, 2019. (Doc. 4). Plaintiff was previously in the

custody of Defendant Chillicothe Correctional Institution (“CCI”). (Id. at 3). Defendant Ernie

Tisdale was a correctional officer previously employed by CCI. (Id.). Plaintiff alleges that on

December 17, 2018, while in the custody of Defendant CCI he “was a victim of a vicious violent

attack by Correctional Officer Ernie Tisdale.” (Id.).

       On March 13, 2020, the Court adopted the Undersigned’s Report and Recommendation

(Doc. 13) granting Defendant CCI’s Motion for Judgement on the Pleading (Doc. 11) and denying

Plaintiff’s Motion for Default Judgment (Doc. 12). (See Doc. 25). As a result, CCI was dismissed
 Case: 2:19-cv-00954-EAS-KAJ Doc #: 39 Filed: 03/16/21 Page: 2 of 4 PAGEID #: 152




from the case. (Id.). In that Order, the Court also granted in part and denied in part Plaintiff’s

Motion to Amend/Correct the Complaint (Doc. 19). (Id. at 2–7). The Court denied amendment

to add Department of Rehabilitation and Correction (“DRC”) and CCI Warden as Defendants but

granted amendment to include monetary damages against Defendant Tisdale. (Id.). Notably, in

contravention of this Order, Plaintiff improperly included these Defendants in his Amended

Complaint. (See Doc. 31). Shortly thereafter, Plaintiff again moved for default judgment (Doc.

32), which the Court again denied. (See Docs. 34, 35). There, the Court noted that the sole

remaining Defendant––Ernie Tisdale––had yet to be served and ordered Plaintiff to file completed

copies of the documents necessary to effect service of process within fourteen (14) days. (See

Doc. 34). For almost six months thereafter, Plaintiff did not do anything to prosecute this case.

       Most recently, on February 10, 2021, the Undersigned ordered Plaintiff to show cause as

to why this action should not be dismissed for failure to prosecute and why an extension of time

to effect service of process on Defendant Tisdale should be allowed. (See Doc. 38). As of the date

of this Report and Recommendation, Plaintiff still has not filed anything with the Court.

II.    DISCUSSION

       Given Plaintiff’s prolonged failure to comply with the Show Cause Order (Doc. 38),

dismissal of this matter for failure to prosecute is appropriate. The Court may dismiss an action

for failure to prosecute under its inherent power to control its docket, see Link v. Wabash R.R. Co.,

370 U.S. 626, 629 (1962), or under Rule 41(b) of the Federal Rules of Civil Procedure. Rule 41(b)

provides, in pertinent part that “[i]f the plaintiff fails to prosecute or comply with these rules or a

court order, a defendant may move to dismiss the action or any claim against it. Unless the

dismissal order states otherwise, a dismissal under this subdivision (b) . . . operates as an

adjudication on the merits.” The measure is available to the Court “as a tool to effect management



                                                  2
Case: 2:19-cv-00954-EAS-KAJ Doc #: 39 Filed: 03/16/21 Page: 3 of 4 PAGEID #: 153




of its docket and avoidance of unnecessary burdens on the tax-supported courts and opposing

parties.” Knoll v. AT & T, 176 F.3d 359, 363 (6th Cir. 1999).

       The Sixth Circuit directs the district court to consider the following four factors in deciding

whether to dismiss an action for failure to prosecute under Rule 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.

Schafer v. City of Defiance Police Dep’t, 529 F.3d 731, 737 (6th Cir. 2008) (citing Knoll, 176 F.3d

at 363). “‘Although typically none of the factors is outcome dispositive, . . . a case is properly

dismissed by the district court where there is a clear record of delay or contumacious conduct.’”

Schafer, 529 F.3d at 737 (quoting Knoll, 176 F.3d at 363).

       Plaintiff’s participation in this case has slowed to a halt. After being sent the documents

necessary to effect service of process on August 25, 2020, Plaintiff took no steps to effect service

of process on the sole remaining Defendant in this case. (See Doc. 34). Thereafter, he failed to

show cause as to why this case should not be dismissed for want of prosecution. (See Doc. 38).

Importantly, Plaintiff has been afforded over six months to comply with these orders, or to show

cause otherwise. Additionally, this is not the only instance of “delay or contumacious conduct.”

As detailed above, Plaintiff directly disobeyed the Court’s order by improperly including DRC

and CCI Warden as Defendants in his Amended Complaint. (See Doc. 31; see also Doc. 25 at

5–6 (denying amendment because adding DRC and CCI Warden as defendants would be futile)).

       In view of the foregoing, the Undersigned concludes that Plaintiff has abandoned this

action. Although this Court has a “favored practice of reaching a disposition on the merits,” the

Court’s “need to manage its docket, the interest in expeditious resolution of litigation, and the risk



                                                  3
Case: 2:19-cv-00954-EAS-KAJ Doc #: 39 Filed: 03/16/21 Page: 4 of 4 PAGEID #: 154




of prejudice to the defendant” outweigh allowing this case to linger. Little v. Yeutter, 984 F.2d

160, 162 (6th Cir. 1993). Finally, the Undersigned has considered less drastic sanctions than

dismissal but concludes that any such effort would be futile given Plaintiff’s failure to participate

in these proceedings.

       The Undersigned, therefore, RECOMMENDS this case be DISMISSED for want of

prosecution.

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: March 16, 2021                                   /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE

                                                   4
